DETAILED ACTION
Claims 1-27 are under current consideration.
Note that the earliest filing date is 7/26/2017 for the instant claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013190441 (“Chiu”-cited by the IDS) and Wong et al. (Clinical Cancer Res., 2004-see attached form 892).
The instant claims are directed to (in part): a system for analyzing a biological sample of a human subject, the biological sample including a mixture of cell-free DNA molecules from a genome of the subject and from one or more other genomes, the system comprises two components, a detector and a logic system; see instant claim 1.
Chiu describes the mutational analysis of plasma DNA for cancer detection; see title. See abstract for disclosing that a frequency of somatic mutations in a biological sample, including plasma or serum, of subject can be screened or monitored for cancer and compared to the constitutional DNA of the same subject. The abstract also teaches determining a classification of a level of cancer; also see para. 7.
See para. 9-11 which describes using sequence tags and see para. 146 for disclosing various detector means, including DNA or RNA baits to capture genomic regions of interest by hybridization, PCR amplification (PCR machine as the detector) and the Illumina targeted resequencing system; this meets the detector of claim 1. See para. 12 and Figure 25 describing a computer system; see claims 1 and 27.
Para. 65 describes cell-free DNA in a sample and searching for genetic variations. See para. 75 indicating that an infection with Epstein-Barr virus has been associated with nasopharyngeal carcinoma and subjects can be selected to have characteristics that match to those of the test subject; see instant claims 7 and 23. 
See para. 90 teaching an approximation wherein the cutoff value can be any value greater than one in analyzing on mutations that are more likely to result from cancerous conditions.
Chiu does not explicitly teach determining whether the cell-free DNA molecules are methylated at one or more sites of a particular viral genome, including that of the EBV (see claim 1); and, wherein the conditions are nasopharyngeal cancer and mononucleosis (claim 4). 
Wong et al. teaches the quantitative plasma hypermethylated DNA markers of undifferentiated nasopharyngeal carcinoma; see whole document. The author teaches that cell-free circulating methylated gene promoter DNA is a useful serological marker in screening for NPC; see abstract. See p. 2404, col. 2 for teaching that EBV DNA is present in infectious mononucleosis. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a system comprising a detector and a logic system for analyzing a biological sample comprising cell-free DNA molecules, including molecules which are methylated at one or more sites of the EBV genome. One would have been motivated to do so for detecting sites of methylation in a cell-free sample, followed by using a logic system for analyzing the results and comparing results to reference methylation levels of positive/negative controls related to NPC or mononucleosis and classifying samples in order to determine whether cell-free circulating methylated gene promoter is present in a sample or not as a marker for NPC. Note that it would have been obvious to characterize a cell-free DNA sample from subjects comprising infectious mononucleosis, determine any characteristics which may serve as a marker for infectious mononucleosis and prepare a reference sample or control. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; detectors and computers are commonly used for generating and analyzing results, positive and negative controls are widely used for comparison of results using a logic system or computer, screening for sites of methylation of cell-free DNA at promoters as a serological marker of NPC using a detector and a computer for data analyses, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-26 of U.S. Patent No. 10731224 in view of the ‘224 specification. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘224 patent are directed to a method of analyzing a biological sample of a human subject comprising a cell-free DNA, including determining whether the cell-free DNA molecules are methylated at one or more sites of a viral genome, comparing the results to references and classifying a condition as cancer. See the specification of the ‘224 patent for “VIII. Example Systems” which describes the use of detectors and a logic system. It would have been obvious for one of ordinary skill in the art reading the ‘224 patent to use detectors and a logic system to perform the claimed method of ‘224. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648